Symonds, J.
The plaintiff fails to prove that the town of Grafton has received from the state more than the amount actually paid out by the town for bounties. The official certificate of the adjutant general shows that the town has paid out for bounties the sum of $575, and has received only $500 from the state. We think this is a matter, in regard to which such certificate of the adjutant general is prima facie evidence. K. S., c. 82, § 101.
The certificate of the selectmen of Grafton, relied upon as proof to the contrary, does not purport to be a full statement of the amount paid by the town for bounties. It was a certificate made for another purpose, in which it was of no importance that the amounts paid by the town should appear, the town being entitled to receive $100 for every man furnished as prescribed, without regard to the question whether bounty was paid, or in what sum. All that this certificate and the oath of the selectmen contain would be just as true, if the town had paid more than is specified, as it is if that is a full statement of all bounties paid. It does not overcome the prima facie proof by the adjutant general’s certificate.
The plaintiff, therefore, fails to prove the existence of the surplus in which he claims to share.
It has already been decided that the holding of the order by the plaintiff, under the circumstances of this case, neither enlarges his rights nor extends the liability of the town. Sturtevant v *396Inhabitants of Liberty, 46 Maine, 457. Bartlett v. Hamlin Grant Plantation, 63 Maine, 292.

Judgment fur defendant.

Appleton, C. J., Walton, Barrows, Yirgin and Libbey, JJ., concurred.